Name: 2014/272/EU: Commission Implementing Decision of 12 May 2014 terminating the anti-dumping proceeding concerning imports of agglomerated stone originating in the People's Republic of China
 Type: Decision_IMPL
 Subject Matter: competition;  building and public works;  international trade;  European Union law;  trade;  Asia and Oceania
 Date Published: 2014-05-13

 13.5.2014 EN Official Journal of the European Union L 138/110 COMMISSION IMPLEMENTING DECISION of 12 May 2014 terminating the anti-dumping proceeding concerning imports of agglomerated stone originating in the People's Republic of China (2014/272/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 of on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 9(2) thereof, Whereas: A. PROCEDURE INITIATION (1) In June 2013 the European Commission (the Commission) initiated an anti-dumping proceeding with regard to imports into the Union of agglomerated stone originating in the People's Republic of China and published a notice of initiation in the Official Journal of the European Union (2). (2) The proceeding was initiated following a complaint lodged on 14 May 2013 by A.St.A Europe (the complainant), on behalf of Union producers representing more than 25 % of the total Union production of agglomerated stone. (3) The complaint contained prima facie evidence of dumping of the said product and of resulting material injury that was sufficient to justify the initiation. (4) The Commission informed the complainant, other known Union producers, Union producers association, the known exporting producers in the People's Republic of China (the PRC), the representatives of the PRC, known importers, known Union producers of raw materials and equipment for the production of agglomerated stone, known users, association of producers of raw materials and associations of users and consumers of the initiation of the proceeding and sent questionnaires. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set in the notice of initiation. (5) The complainant, other Union producers, the exporting producers in the PRC, importers and users made their views known. All interested parties, who so requested and showed that there were particular reasons why they should be heard, were granted a hearing. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (6) By letter of 18 February 2014 addressed to the Commission, the complainant withdrew its complaint. (7) In accordance with Article 9(1) of the basic Regulation, a proceeding may be terminated when the complaint is withdrawn, unless such termination would not be in the Union interest. (8) The investigation has not brought to light any considerations showing that such termination would not be in the Union interest. Therefore, the Commission considers that the present proceeding should be terminated. Interested parties were informed accordingly and were given an opportunity to comment. However, no comments were received. (9) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Union of agglomerated stone originating in the PRC should be terminated. (10) This Decision is in accordance with the opinion of the Committee established by Article 15(1) of the basic Regulation. HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports into the Union of tiles and other articles of flat surface, blocks and slabs of artificial stone bound by resins or of an agglomeration of stone and/or glass and/or mirror bound by resins originating in the People's Republic of China and currently falling under CN codes ex 6810 11 90, ex 6810 19 00, ex 6810 91 00, ex 6810 99 00, ex 7016 10 00, ex 7016 90 40, ex 7016 90 70 and ex 7020 00 80 is hereby terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 12 May 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ C 183, 28.6.2013, p. 21.